ORDER
ROBERT A. BRAUN of PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of this State in 1984, having pleaded guilty to income tax evasion, in violation of 26 U.S.C.A § 7201, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), ROBERT A. BRAUN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that ROBERT A. BRAUN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ROBERT A. BRAUN comply with Rule 1:20-20 dealing with suspended attorneys.